 YELLOW CAB CO. AND DIXIE CAB CO.City Cab Company of Orlando, Inc.; Yellow CabCompany of Orlando, Inc. d/b/a Yellow Cab Co.and Dixie Cab Co. and Yellow, City, DixieIndependent Cab Drivers Association, Petitioner.Case 12-RC-5243September 19, 1977DECISION AND DIRECTION OFELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, ahearing was held before Hearing Officer C. W. Hunt,Jr. Following the hearing, this case was transferred tothe National Labor Relations Board in Washington,D.C., pursuant to Section 102.67 of the Board Rulesand Regulations and Statements of Procedure, Series8, as amended. Thereafter, briefs were filed by theEmployer and the Petitioner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Boardfinds: 21. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The labor organization involved claims torepresent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4. The appropriate unit: Petitioner seeks a unit ofall taxi drivers working in Orlando and Winter Park,Florida. The Employer contends that drivers whowork under a service-lease arrangement (contractdrivers) are not employees but independent contrac-tors and therefore should not be included in the unit.It also takes the position that drivers in the city ofWinter Park should be excluded both because theyI The two corporations involved herein, City Cab Co. of Orlando, Inc.,and Yellow Cab Co. of Orlando, Inc. d/b/a Yellow Cab Co. and Dixie CabCo.. are referred to collectively as the Employer for the purposes of thisproceeding.2 The Employer's request for oral argument is hereby denied as therecord and the briefs adequately set forth the issues and positions of theparties.1 Yellow Cab Company of Orlando, Inc.., does business as Yellow CabCo. and Dixie Cab Co.232 NLRB No. 29lack community of interest with the Orlando employ-ees and because they are temporary employees.City Cab Company of Orlando, Inc., and YellowCab Company of Orlando, Inc.,3are Florida corpo-rations engaged in the operation of taxicabs in theOrlando, Florida, area under authority granted bythe city of Orlando and the Florida Public ServiceCommission. The two corporations are under com-mon ownership and control with Paul S. Mears, Sr.,being chairman of the board and Paul S. Mears, Jr.,being president and chief operating officer of bothcorporations. Both operate out of a common facilitylocated at 324 West Gore Street, Orlando, Florida.4City Cab Company of Orlando, Inc., employsapproximately 30 taxicab drivers who work on acommission of gross revenue basis (commissiondrivers).5Yellow Cab Company of Orlando, Inc.,uses the services of approximately 90 contract driverswho drive Yellow cabs or Dixie cabs on a regularbasis. It also employs 22 commission drivers whodrive Yellow cabs in the city of Winter Park.Prior to July 16, 1976,6 all drivers of bothcorporations worked on a commission basis. On July16, the Employer instituted a lease agreement systemwhereby those who wished to continue driving wererequired to lease a taxicab from the Employer. Atfirst this arrangement extended to all drivers and wasinstituted as a means of avoiding the increasing costsof operation, particularly in the area of workmen'sand unemployment compensation. A schedule ofrates was attached to the contract and made a partthereof. The rates were changed by the Employer fivetimes between July 16 and October 1.On October 1, a second contract was presented tothe drivers changing the lease agreement to acontract for the sale of services. The Employer statedthat the change was made in order to save drivers theexpense of a sales tax, since under Florida law leasesare taxable while sales of service are not. The secondcontract contained the additional provision that theEmployer reserved the right to change the rate at anytime.On November 1, a third contract was offered to thedrivers, containing essentially the same terms as thesecond contract, with a change in the rate schedule.During the life of the third contract, however, theEmployer informed the drivers that it had decidedthere was a need for some commission drivers as wellas contract drivers. Those desiring to change back to4 The two corporations agree that any unit found to be appropriateshould include the employees of both corporations, with the exception ofthose employed at Winter Park.I The Employer concedes that commission drivers are employees withinthe meaning of the Act.6 All months and dates are in 1976 unless otherwise indicated.105 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommission driving were asked to arrange for aninterview with a company official. By November 22,a number of drivers were employed on a commissionbasis.On January 10, 1977, a fourth contract waspresented to those drivers continuing to work ascontract drivers. It contained a change in the rateschedule and a change in the name of the contractingparty from City Cab Company of Orlando, Inc., toYellow Cab Company of Orlando, Inc. The Employ-er stated that, for insurance purposes, they wantedcontract drivers to drive only Yellow cabs. Thiscontract was in effect at the time of the hearing. Itprovides that the Employer is to furnish a cab,liability insurance, payments of those licenses, taxes,and fees required by law, maintenance and wreckerservice, training of drivers, and dispatch and tele-phone answering service. Drivers wishing to purchasethese services may choose one of three rates. Underrate 1, the driver pays a fixed charge for up to 10hours, plus a mileage charge. Under rate II, a driverpays a certain amount per mile. Under rate III, astraight flat rate is paid with no reference to mileage.If, however, the cab is driven more than 160 miles ina day, there is a charge per mile for any mileage over160 miles. In contrast to the other rates, rate III isonly available starting at 6 p.m.The contract also provides that the drivers mustkeep themselves in a "neat and clean" condition,conduct themselves in conformity with all applicablelaws, ordinances, and regulations, keep a record ofall trips as required by the city of Orlando and theOrlando airport concession agreement, and pay asecurity deposit. The driver is not permitted to assignany rights or duties. Further, the contract requiresthat the owner and the driver agree that there is noemployment relationship between them and thedriver is to perform taxicab service free frominterference or control on the part of the owner. Theterm of the agreement is for a period of 12 months,but a driver's failure to purchase services for 5consecutive days and/or the Employer's failure todeliver services results in a cancellation of theagreement.In addition to the above, the contract requiresdrivers to honor provisions of the concessionagreement between the Orlando airport and theEmployer. Under the terms of the airport concession,the Employer promises that its drivers shall accept allpassengers desiring service and that no selection ofpassengers according to destination shall be permit-ted at any time. To meet this obligation, theEmployer published rules governing the operation ofcabs at the airport. Under the rules, the Employer'ssupervisors, called starters, are responsible forassisting arriving passengers obtain a cab. The starterdetermines which of two methods of rotation of theorder of picking up passengers is to be used. A starteralso may skip over the cab which is next in line if hethinks another vehicle is more appropriate. Contractdrivers may refuse to take a passenger, but, if theydo, they may be required to go back to the end of theline.The cabs driven by contract drivers are whollyowned by the Employer. Employer advertisementsare placed on the trunks of the cabs and incomerealized from these advertisements is not shared withthe drivers. Both commission and contract driversare provided with cards containing the Employer'sname and address, which may be given to passen-gers. The cards do not show the driver's name, butthe driver's name may be written on the card.Both contract and commission drivers must reportto the Employer's facility at West Gore Street to get acab. Commission drivers are required to work shifts,while contract drivers may report to work wheneverthey want. However, the Employer's office is closedbetween 11:30 a.m. and 2:30 p.m. each day,preventing a driver from beginning or ending workduring these hours. The cabs are assigned on a first-come, first-served basis, regardless of the driver'sstatus. If a contract driver wants to drive the samecab daily, he must get to the office before anotherdriver, whether commission or contract, is assignedthat cab. Therefore, as a practical matter, contractdrivers report at the same time as commissiondrivers.Upon checking in, the Employer's personnel at thedesk review the drivers' appearance. The Employer'spractice has been to require that the contract driversbe clean shaven, wear a shirt with a collar, andrefrain from wearing blue jeans, shorts, or tennisshoes. A hat may be worn, but it must be onedesignated by the Employer as a cabdriver's hat. If acontract driver fails to meet these standards ofappearance, he is not allowed to drive a cab.After receiving a cab, the contract driver isprovided with a trip sheet. While driving, he may usethe Employer's dispatcher to receive customer calls.Unlike commission drivers, contract drivers are, atleast theoretically, not bound to the dispatch systemand may give service to customers obtained byprearrangement without the Employer's knowledge.However, a number of contract drivers have receivedoral reprimands from a dispatcher when they refusedhis request to pick up riders, preferring to seek theirown customers.The Employer frequently agrees to haul groups ofpassengers for a rate less than the metered rate,106 YELLOW CAB CO. AND DIXIE CAB CO.because of the volume of business. Most of thesearrangements come from the airport.7A commissiondriver must take these group passenger arrange-ments, while contract drivers may refuse to do so. Ifthe latter refuse, however, they lose their place in theline at the airport. If they take the fixed ratepassengers, they are not compensated for thedifference between the fixed rate and what wouldhave been the metered rate.In addition to arranging for fixed rates with groupsof passengers the Employer also arranges a flat ratefor hauling of luggage alone. The Employer sets thisrate and, if the contract driver elects to take theluggage, he is not compensated for the differencebetween hauling the luggage at a flat rate andhauling it at the metered rate where it is treated as apassenger. Contract drivers may make individualarrangements with airlines to haul luggage, whilecommission drivers may not. One contract driver hasdone so.In determining whether individuals are employeesor independent contractors under the Act, the Boardhas consistently applied the right-to-control test.Under this test, an employer/employee relationshipexists when the employer reserves the right to controlboth the result to be achieved and the means to beused in achieving it. When, however, the employerreserves only the right to control the result to beachieved, an independent contractor relationshipexists. The test requires an analysis and balancing ofthe facts in each case.8In our view, a balancing of the facts in the instantcase results in a finding that the factors pointingtoward employer control outweigh those pointingtoward independent contractor status. A majorindication of the contract drivers' lack of indepen-dence can be found in the manner in which thecontract was established and in the terms it contains.While the contract purports to cover a 12-monthperiod, in practice the Employer changed thecontract whenever it desired. The drivers did notnegotiate any of these contracts with the Employer,and in every case they were required to sign theagreement if they wanted to continue driving.Further, the terms of the contract reserved to theEmployer the right to change the rate schedule at anytime and the Employer exercised this right eighttimes in 6 months. Thus, through its ability to makeunilateral changes in the contract and the rates atany time, the Employer effectively controls theconditions under which the drivers will work and theamount of money they can earn.Other terms in the contract also result in theexercise of a large degree of control by the Employer.I Approximately 50 percent of the Employer's business comes from theairport.Many, if not all, of the contract drivers service theairport. When they work at the airport, under rulesestablished to meet the obligation of the concessionagreement, they must follow the Employer's starters'directions or suffer a penalty in terms of lostopportunities for failure to do so. The Employer isthereby able to assert control over which passengersthe drivers will take and how much they will earn.Similarly, by fixing rates for hauling luggage from theairport, the Employer predetermines the earnings ofcontract drivers who choose to engage themselves inthis service.Further, the contract requirement that drivers be"neat and clean" is so broad that the Employer mayand does interpret it in such a way as to effectivelyprescribe its own dress code for the drivers. TheEmployer has refused cabs to drivers who did notconform. In practice the Employer, by cab assign-ments and its hours of operation, regulates thecontract drivers' hours of work. In addition, thedrivers have no investment in the instrumentalities oftheir work and are not permitted to sublease. Thework performed by them is an essential part of theEmployer's normal operations, and the income andgoodwill arising from the advertisements on the cabsthey drive inure entirely to the Employer's benefit.True, factors are present which point towardindependent contractor status. There are no fringebenefits. Contract drivers may refuse Employer-arranged passengers and independently prospect forfares. However, as indicated above, in our view, thesefactors are outweighed by those discussed earlierwhich support the finding of an employer/employeerelationship. Accordingly, we find that the contractdrivers are employees within the meaning of the Actand are included in the unit.Remaining for consideration is the question ofwhether the drivers working in the city of WinterPark should be included in the unit. All of theseindividuals are commission drivers; hence, as theEmployer admits, they are employees under the Act.The Employer first contends, however, that they aretemporary employees and should therefore be ex-cluded from the unit. In support of this, theEmployer points to the following facts:Yellow Cab Co. of Orlando, Inc., had previouslysold a number of cabs to Safety Cab Co. of WinterPark, Inc., and held mortgages on this equipment.Safety Cab Co. went bankrupt on January 31, 1977,and Yellow Cab Co. repossessed the cabs andapplied to the city of Winter Park for franchisedauthority to take over Safety's operations. It receivedthe authority to operate approximately 20 cabs, tookover Safety's 22 employees, and began operations.8 Yellow Cab Company, 229 NLRB 1329 (1977); Twin City Freight, Inc., S& B Nelson, Inc., 221 NLRB 1219(1975).107 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, two other cab companies have pendingapplications with Winter Park. Yellow Cab hasnotified the city that the permit it has been grantedallows for the operation of an insufficient number ofcabs to make the operation profitable, and that it willtherefore cease operations if the other two companiesare granted permits. Thus, the Employer argues, theWinter Park drivers are temporary employees. Wedisagree. At the present time the Employer has fulland unconditional authority to operate in WinterPark and is in fact doing business there. The questionof whether or not the operation will continue is solelywithin the Employer's control, and it has as yet madeno decision on this question. Winter Park drivers,therefore, can only be found to be temporaryemployees on the basis of a future possibility. Ourfindings, however, are based on what is and not onwhat may be. Accordingly, we find that the WinterPark drivers are regular employees.The Employer further contends that, in any event,the Winter Park drivers do not share a community ofinterest with unit employees.The Winter Park drivers report to the Employer'sGore Street facility to pick up their cabs. They thentravel 15 to 20 miles to Winter Park where theyoperate out of former facilities and a dispatch systemof Safety Cab Co. While on duty, the drivers operateunder the direction of the Winter Park dispatcher,advertise and charge different fares pursuant to theWinter Park ordinances, and can only pick up fareswithin the Winter Park area. At the close of theworkday, they return the cabs to the West GoreStreet facility. The cabs are serviced and maintainedat the Employer's garage. The drivers are under thesupervision and control of the Employer's supervi-sors and are paid by the Employer. All recordspertaining to their operation are maintained at theGore Street facility by the Employer's clericalemployees.Contrary to the Employer's contentions, we findthat the Winter Park drivers share a community ofinterest with the other unit employees. Although theyuse a different dispatch system, charge differentfares, and are confined to a specific geographic area,they share the same supervision, report to work at thesame facility, have their cabs stored and serviced atthe same facilities, and have records kept at the sameoffice as the other unit employees. Accordingly, wefind that these employees are included in the unit.On the basis of the foregoing, we find that thefollowing employees of the Employer constitute aunit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All regular and part-time taxi drivers at the WestGore Street, Orlando, Florida, facility, includingcontract drivers and Winter Park drivers; exclud-ing all other employees, dispatchers, starters,office clerical employees, guards and supervisorsas defined in the Act.[Direction of Election and Excelsior footnoteomitted from publication.]108